Citation Nr: 0313478	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  96-00 114A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board in April 2000 
for additional development.  The Board finds that the case is 
not yet ready for appellate review and a remand is again 
required.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claim 
was denied by the RO in August 1995.  Subsequently, the RO 
issued a Statement of the Case (SOC) dated in November 1995, 
and Supplemental Statements of the Case (SSOCs) dated in 
August 1996, and February 2003 which informed the veteran 
that service connection for cardiovascular disease was being 
denied because there was nothing showing that his condition 
had been aggravated by service.  The SOC and SSOCs discussed 
the RO's conclusions, indicated what evidence had been 
obtained, and provided reasons and bases for the decision.  
The Board notes that the VCAA requires that the veteran be 
informed what evidence would be necessary to grant the claim 
and what actions the RO will take and what actions the 
veteran must take.  VA has not provided this notice to the 
veteran.

Because VA has not sent appropriate notice under the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence indicates that the veteran was awarded Social 
Security Disability compensation in September 1996.  The 
records related to the award of Social Security benefits must 
be obtained.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA, or Social Security 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).  Therefore, the RO should 
obtain copies of all medical records related to the veteran's 
claim for Social Security benefits.

The Board remanded this case in April 2000.  The Board 
ordered a VA examination and asked for an opinion as to 
whether it was more likely, less likely, or as likely as not, 
that the veteran's pre-existing hypertension or 
cardiovascular disability underwent a permanent increase in 
severity during service from November 1990 to April 1991, 
beyond the progress that was to be naturally expected by 
reason of the inherent nature of the condition.  The veteran 
was afforded a VA examination but the opinion offered is 
insufficient to address the questions the Board asked.  The 
examiner stated that coronary artery disease would be an 
expected complication of hypertension but one that does not 
necessarily have to happen.  The Board is asking for an 
additional opinion regarding the relationship between the 
veteran's service and his current cardiovascular disease.  
The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	Request the following records concerning the 
veteran from the Social Security Administration: 
All records related to the veteran's claim for 
Social Security Disability benefits including 
all medical records and copies of all decisions 
or adjudications.

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination: 
an examination to determine the nature 
and etiology of the veteran's 
cardiovascular disease.  All indicated 
tests and studies should be conducted.  
The examiner should review the claims 
folder prior to the examination, 
specifically Reserve medical records 
dated prior to his active service 
reflecting a history of hypertension, 
service medical records reflecting 
treatment for chest tightness and 
difficulty breathing with elevated 
blood pressure readings, and the 
January 1995 VA examination reflecting 
diagnoses of hypertensive vascular 
disease, arteriosclerotic heart 
disease and inferior wall myocardial 
infarction.  The examiner is requested 
to identify the nature and etiology of 
all cardiovascular diseases and 
determine whether it is more likely, 
less likely or as likely as not that 
any cardiovascular disease had its 
onset or underwent a permanent 
increase in severity, beyond the 
progress expected naturally by reason 
of the inherent nature of the disease, 
during service.  If it appears that 
the in-service phenomenon was acute 
and transitory, or was a temporary 
flare-up, that should also be noted.  
The examiner should identify the 
information on which any opinion is 
based, and the examiner should offer a 
complete rationale for any opinion 
provided.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be 
indicated by the examiner.

3.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002)

4.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


